Citation Nr: 0102388	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-19 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Department of Veterans Affairs benefits in the amount of 
$6,198.50.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1964 to February 
1966.

This appeal arises from a June 1998 decision of the Committee 
on Waivers and Compromises at the St. Petersburg, Florida, 
Regional Office (RO) that denied the veteran's request for a 
waiver of the recovery of the overpayment of Department of 
Veterans Affairs (VA) benefits in the amount of $6,198.50.  
See 38 C.F.R. §§ 1.955-1.970 (2000) (delegating 
decisionmaking power in cases involving waivers of recovery 
of overpayments to a Committee of Waivers and Compromises at 
each RO).  This appeal ensued.  See 38 C.F.R. § 1.958 (2000).

The Board of Veterans' Appeals (Board) notes that the veteran 
has spelled his first name differently from time to time.  
The first name used by the Board in this decision, as it 
appears in the caption, is the version of the veteran's first 
name that also appears on his Form DD-214, Armed Forces of 
the United States Report of Transfer or Discharge.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran was incarcerated, following his conviction, 
in late February 1991.

3.  The veteran did not notify VA of his incarceration at the 
commencement of his prison term; VA was made aware of the 
veteran's incarceration in May 1997 by a federal correctional 
facility employee.  

4.  The overpayment was created by an act of omission by the 
veteran, resulting in the unjust payment to the veteran of 
$6,198.50 due to no fault by VA.  

5.  Recovery of the overpayment will not create an undue 
hardship on the veteran.

6.  The veteran did not detrimentally change his position in 
reliance on the overpayments.


CONCLUSION OF LAW

Recovery of the overpayment of VA benefits is not shown to be 
against the standard of equity and good conscience.  38 
U.S.C.A. §§ 5107(b), 5302 (West 1991 & Supp. 1999); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
State. 2096 (2000) (amending 38 U.S.C. § 5107); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had been in receipt of VA benefits since July 
1977, when service connection was established for hemorrhoids 
at a 10 percent disability level.  Subsequently, service 
connection was established for status post anal fissurectomy 
and sphincterectomy, which was evaluated as 10 percent 
disabling, effective October 1980 following assignment of a 
temporary total disability rating based on convalescence.  
Thus, effective October 1980, the veteran's overall 
disability evaluation based on his two service-connected 
disabilities was 20 percent.

The veteran was incarcerated at a federal prison beginning in 
February 1991 for a prison sentence of 35 years' duration.  
(Although he was arrested in February 1990, he was convicted 
and sentenced in February 1991.)  Consequently, payment of VA 
benefits should have been reduced.  See 38 U.S.C.A. § 5313(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.665 (2000) (providing 
for reduction in compensation benefits to the levels 
specified in 38 U.S.C. § 1114(a) for veterans who are 
evaluated as 20 percent disabled or more).

However, payments were not withheld until VA became aware in 
May 1997 that the veteran was currently incarcerated at a 
federal correctional facility.  (The veteran states that VA 
was alerted when an employee at the federal correctional 
facility contacted VA in connection with a report that was 
being prepared at that time on an unrelated issue.)  
Consequently, VA undertook efforts to recover an overpayment 
of VA benefits that had been created as a result of the 
continuing payment of benefits during the veteran's period of 
incarceration.  In June 1998, after the appropriate referral, 
the RO's Committee on Waivers and Compromises denied the 
veteran's request for a waiver of the recovery of the 
overpayment of $6,198.50.  

In certain circumstances, VA may waive the recovery of 
overpayments.  Under section 5302 of title 38 of the United 
States Code, 

     (a) There shall be no recovery of payments 
(or any interest thereon) or overpayments (or any 
interest thereon) of any benefits under any of the 
laws administered by the Secretary whenever the 
Secretary determines that recovery would be 
against equity and good conscience, if an 
application for relief is made within 180 days 
from the date of notification of the indebtedness 
by the Secretary to the payee, or within such 
longer period as the Secretary determines is 
reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary 
that such notification was not actually received 
by such payee within a reasonable period after 
such date. The Secretary shall include in the 
notification to the payee a statement of the right 
of the payee to submit an application for a waiver 
under this subsection and a description of the 
procedures for submitting the application. 

     (b) With respect to any loan guaranteed, 
insured, or made under chapter 37 of this title, 
the Secretary shall, except as provided in 
subsection (c) of this section, waive payment of 
an indebtedness to the Department by the veteran 
(as defined in sections 101, 3701, and 
3702(a)(2)(C)(ii) of this title), or the veteran's 
spouse, following default and loss of the 
property, where the Secretary determines that 
collection of such indebtedness would be against 
equity and good conscience. An application for 
relief under this subsection must be made within 
one year after the date on which the veteran 
receives notice by certified mail with return 
receipt requested from the Secretary of the 
indebtedness. The Secretary shall include in the 
notification a statement of the right of the 
veteran to submit an application for a waiver 
under this subsection and a description of the 
procedures for submitting the application. 

     (c) The recovery of any payment or the 
collection of any indebtedness (or any interest 
thereon) may not be waived under this section if, 
in the Secretary's opinion, there exists in 
connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad 
faith on the part of the person or persons having 
an interest in obtaining a waiver of such recovery 
or the collection of such indebtedness (or any 
interest thereon). 

38 U.S.C.A. § 5302 (West 1991 & Supp. 1999).

VA has promulgated a regulation that applies the standard of 
"equity and good conscience."  The regulation provides as 
follows: 

    (a) The standard "Equity and Good 
Conscience", will be applied 
when the facts and circumstances in a particular 
case indicate a need 
for reasonableness and moderation in the exercise 
of the Government's rights. The decision reached 
should not be unduly favorable or adverse to 
either side. The phrase equity and good conscience 
means arriving at a fair decision between the 
obligor and the Government. In making this 
determination, consideration will be given to the 
following elements, which are not intended to be 
all inclusive:

(1)  Fault of debtor. Where actions 
of the debtor contribute to creation 
of the debt.

    (2)  Balancing of faults. Weighing 
fault of debtor against Department of 
Veterans Affairs fault.

    (3)  Undue hardship. Whether 
collection would deprive debtor or 
family of basic necessities.

    (4)  Defeat the purpose. Whether 
withholding of benefits or recovery 
would nullify the objective for which 
benefits were intended.

    (5)  Unjust enrichment. Failure to 
make restitution would result in unfair 
gain to the debtor.

    (6)  Changing position to one's 
detriment. Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

    (b) In applying this single standard for all 
areas of indebtedness, 
the following elements will be considered, any 
indication of which, if found, will preclude the 
granting of waiver:

    (1)  Fraud or misrepresentation of 
a material fact (see Sec. 1.962(b)).

    (2)  Bad faith. This term generally 
describes unfair or deceptive dealing 
by one who seeks to gain thereby at 
another's expense. Thus, a debtor's 
conduct in connection with a debt 
arising from participation in 
a VA benefits/services program exhibits 
bad faith if such conduct, although not 
undertaken with actual fraudulent 
intent, is undertaken with intent to 
seek an unfair advantage, with 
knowledge of the likely 
consequences, and results in a loss to 
the government.

    (3)  Lack of good faith. Absence of 
an honest intention to abstain from 
taking unfair advantage of the holder 
and/or the Government.

38 C.F.R. § 1.965 (2000).

The Committee on Waivers and Compromises originally decided 
not to waive the recovery of the overpayment on the ground 
that the veteran had demonstrated bad faith by not reporting 
his incarceration.

The veteran wrote in a December 1997 letter that he was 
seeking the waiver of the recovery of the overpayment because 
he had not been aware of the requirements for notifying VA of 
his incarceration and because he still had medical expenses 
to cover while incarcerated.

The Board lacks sufficient information to determine whether 
the veteran in fact engaged in bad faith when he failed to 
report his incarceration at the time that he was sent to the 
federal correctional facility in 1991 after his conviction.  
Similarly, the Board lacks sufficient information to 
determine whether the veteran has engaged in fraud or lacked 
good faith.  Therefore, considering the paucity of 
information on these specific issues, see 38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.965(b)(3) (2000), the Board will not 
consider whether it is prohibited absolutely from waiving the 
recovery of the overpayment on the basis of fraud, bad faith, 
or lack of good faith.

The Board therefore turns to whether recovery of the 
overpayment is against "equity and good conscience."  See 
38 U.S.C.A. § 5302(a).  In addressing the "equity and good 
conscience" standard, the Board will consider and apply the 
factors enunciated in 38 C.F.R. § 1.965(a)(1)-(6).  

First, the Board considers whether the veteran was at fault 
in the creation of the overpayment.  VA has defined fault as 
the commission or omission of an act that directly results in 
the creation of the debt.  Veteran's Benefits Administration 
Circular 20-90- 5 (Feb. 12, 1990).  Fault should initially be 
considered relative to the degree of control the veteran had 
over the circumstances leading to the overpayment.  If 
control is established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

In this case, the veteran had full control over whether to 
notify VA of his incarceration, but he did not.  The United 
States Court of Appeals for Veterans Claims has consistently 
held that people are charged with knowledge of statutes and 
regulations.  In Morris v. West, 1 Vet. App. 260, 265 (1991), 
the Court stated as follows:

The Supreme Court of the United States has held 
that everyone dealing with the Government is 
charged with knowledge of federal statutes and 
lawfully promulgated agency regulations.  Fed. 
Crop. Ins. Corp. v. Merrill, 332 U.S. 380, 384 
(1947).  Thus, regulations are binding on all who 
seek to come within their sphere, "regardless of 
actual knowledge of what is in the regulations or 
of the hardship resulting from innocent 
ignorance."  Id. at 385. 

See also Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  
Therefore, having been charged with knowledge of the 
restrictions placed on payment of benefits to incarcerated 
claimants under 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665, the 
veteran was required to comply with that law and to inform VA 
of his incarceration.  However, he did not do so.  Even when 
VA was made aware of his incarceration in 1997, six years 
after his prison term commenced, according to the veteran, he 
was not the person who notified VA.  Rather, an employee of 
the federal correctional facility where he was incarcerated 
made an inquiry with VA and thus alerted VA to his 
imprisonment.  While the veteran has indicated that he 
suffers from physical disability, he has not argued that he 
suffers from any other disability that would have precluded 
him from taking the necessary steps to inform VA of his 
whereabouts.  The veteran contends that he informed federal 
prison authorities that he was in receipt of VA benefits at 
the time that he was sent to prison.  Although this might 
have an effect on the consideration of what bad faith or lack 
of good faith, if any, that the veteran may have 
demonstrated, it does not draw away from the omission by the 
veteran to take affirmative steps to notify the proper 
governmental agency, that is, VA, of his location.  The Board 
finds that the overpayment was created as a result of the 
veteran's omission to notify VA of his incarceration.  

By comparison, there does not appear to be any fault on VA's 
part.  Indeed, immediately upon learning of the veteran's 
incarceration, VA undertook efforts to change the payment of 
VA benefits to the veteran and, thus, to lessen any 
additional overpayment that might have accrued.  

With respect to the issue of undue hardship, the Board 
considers the veteran's argument that he has medical bills.  
However, since he is incarcerated, there is no reason to 
believe that he has any expenses other than those that are 
currently being borne by the federal prison system.  
Therefore, recovery of the overpayment does not create an 
undue hardship. 

The Board does not find that recovery of the overpayment 
would defeat the purpose of the benefits.  The veteran's 
benefits have been awarded under chapter 11 of title 38, 
which sets forth a scheme for compensating veterans with 
disabilities.  The recovery of the overpayment will not 
permanently affect the ability of the veteran to be 
compensated for his service-related disabilities.  Upon 
repayment of his debt, he will continue to be entitled to VA 
benefits, and upon his release from his incarceration, the 
level if disability benefits payable to him will increase 
once 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665 cease to be 
applicable.  

Moreover, since the statute and the relevant regulation 
specifically provide for a reduction of VA benefits to 
incarcerated veterans, Congress and VA have recognized the 
purpose of not compensating certain veterans because of their 
incarceration.  In addition, the government is not authorized 
to provide payments unless those payments are first 
authorized by statute.  In OPM v. Richmond, 496 U.S. 414, 416 
(1990), the Supreme Court held that "payments of money from 
the Federal Treasury are limited to those authorized by 
statute."  Since the veteran will not be deprived of 
compensation in the future, since Congress and VA have 
specifically changed the manner of payment for incarcerated 
veterans, and since the monies involved in the overpayment 
were not authorized to be paid in the first place, recovery 
of that overpayment will not defeat the purpose of the 
statutes or regulations governing VA disability compensation 
benefits.

On the other hand, failing to recover the overpayment would 
result in unjust enrichment to the veteran.  The veteran's 
expenses at this point appear to be limited in light of his 
incarceration.  Except for his reference to medical expenses 
(which he has not substantiated with bills or other evidence 
indicating that he is responsible for his own medical care 
while in the custody of the federal correctional facility), 
failure to recover the sum of $6,198.50 would result in the 
enrichment of the veteran.  He was not entitled to payment of 
those monies, and his omission to notify the proper 
governmental agency unjustly caused the overpayment in the 
first place.

With respect to the final factor, the Board does not find 
that the veteran changed his position to his detriment in 
reliance upon the VA payments at issue.  There is no 
indication that he relied on the overpayments in such a 
manner that he entered into any expenses during his 
incarceration that would be adversely affected by recovery.

Therefore, upon consideration of all of the relevant factors, 
the Board finds that the recovery of the overpayment of 
$6,198.50 is not against "equity and good conscience" and 
that waiver of that recovery is not warranted. 


ORDER

A claim for a waiver of the recovery of the overpayment of 
$6,198.50 is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

